





EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated as of
December 22, 2017 is made and entered into by and between Synergy
Pharmaceuticals, Inc., a company incorporated under the laws of the state of
Delaware (the “Company”), and Troy M. Hamilton an individual (the “Executive”).
WITNESSETH:
The Company desires to continue to employ Executive and Executive wishes to
continue such employment with the Company, upon the terms and conditions set
forth in this Agreement.
In consideration of the mutual promises and agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Employment. The Company hereby agrees to continue to employ Executive and
Executive hereby accepts such continued employment and agrees to perform
Executive’s duties and responsibilities in accordance with the terms and
conditions hereinafter set forth.


5.1Duties and Responsibilities. Executive shall serve as Chief Executive
Officer. During the Employment Term (as defined in Section 1.2 hereof),
Executive shall perform all duties and accept all responsibilities incident to
such position and other appropriate duties as may be assigned to Executive by
the Company’s Board of Directors (the “Board”) from time to time. The Board
shall retain full direction and control of the manner, means and methods by
which Executive performs the services for which he is employed hereunder and of
the place or places at which such services shall be rendered.


5.2Employment Term. The term of Executive’s employment under this Agreement
shall commence as of December 13, 2017 (the “Effective Date’’) [INSERT DATE] and
shall continue for twelve (12) months, unless earlier terminated in accordance
with Section 4 hereof. The term of Executive’s employment shall be automatically
renewed for successive one (1) year periods until Executive or the Company
delivers to the other party a written notice of their intent not to renew the
“Employment Term,” such written notice to be delivered at least sixty (60) days
prior to the expiration of the then-effective “Employment Term,” as that term is
defined below. The period commencing as of the Effective Date and ending twelve
(12) months thereafter or such later date to which the term of Executive’s
employment under the Agreement shall have been extended is referred to herein as
the “Employment Term.”


5.3Extent of Service. During the Employment Term, Executive agrees to use
Executive’s best efforts to carry out the duties and responsibilities under
Section 1.1 hereof and, subject to Section 1.1, to devote substantially all
Executive’s business time, attention and energy thereto. Executive may not serve
as a director on any entity’s board of directors without prior written consent
of the Company’s Board, which consent may be withheld by the Company in its sole
and absolute discretion.


5.4Base Salary. The Company shall pay Executive a base salary (the “Base
Salary”) at the annual rate of $550,000 (U.S.), payable at such times as the
Company customarily pays its other senior level executives (but in any event no
less often than monthly). Executive’s Base Salary may be increased or decreased
by the Board in its sole and absolute discretion, in which case all references
to Base Salary in this Agreement shall refer to such increased or decreased
amount.





--------------------------------------------------------------------------------





5.5Cash Incentive Compensation. Beginning on January 1, 2018, Executive shall be
eligible to receive an annual cash bonus of up to sixty percent (60%) of the
Base Salary (the “Maximum Bonus”). The actual amount of such bonus, if any, will
be determined by the Board in its sole and absolute discretion, based upon,
among other things, Executive’s achievement of a series of mutually agreed upon
performance milestones. Executive’s 2017 bonus, if any, will be paid in
accordance with the 2015 Executive Employment Agreement and the 2015 Executive
Employment Agreement Amendment (as defined in Section 5.7 hereof). Any bonus
shall be paid on or before April 14 of the year following the year to which such
bonus relates. Any bonus will not be deemed “earned” until the date that it is
paid. Accordingly, Executive must be employed by the Company on the bonus
payment date in order to be eligible for any such payment.


5.6Equity Incentive Compensation. The Board of Directors has approved a grant to
you of 1,000,000 incentive stock options (the “Options”) pursuant to the
Company’s stock option plan with an exercise price per share equal to the fair
market value of the Company’s common stock on the date of grant. Unless
otherwise specified in Section 4, the Options will vest 333,000 per year on the
first and second anniversaries, and 334,000 on the third anniversary of the
grant date.


5.7Other Benefits. During the Employment Term, Executive shall be entitled to
participate in all employee benefit plans and programs made available to the
Company’s senior level executives as a group or to its employees generally, as
such plans or programs may be in effect from time to time (the “Benefit
Coverages”), including, without limitation, medical, dental, hospitalization,
short-term and long-term disability and life insurance plans, accidental death
and dismemberment protection, travel accident insurance and 401(k) plan
(non-matching). Executive shall be provided office space and staff assistance
appropriate for Executive’s position and adequate for the performance of his
duties and responsibilities.


5.8Reimbursement of Expenses; Vacation; Sick Days and Personal Days. Executive
shall be provided with reimbursement of reasonable and necessary expenses
related to Executive’s employment by the Company on a basis no less favorable
than that which may be authorized from time to time by the Board, in its sole
and absolute discretion, for senior level executives as a group, subject to
Executive’s itemization and substantiation of such expenses. Executive shall be
entitled to five (5) paid sick days, twelve (12) Company-paid holidays and four
(4) weeks of paid vacation per calendar year, each pro-rated for 2017 based on
the Effective Date; provided, however, that Executive shall not utilize more
than ten (10) consecutive business days without the express written consent of
the Board. Paid vacation shall accrue per diem during 2017 and annually on a
calendar year basis thereafter. Paid sick days shall immediately accrue on
January 1 of each calendar year during the Employment Term. Unused vacation time
and sick days will be forfeited as of December 31 of each calendar year of the
Employment Term. Accrued, but unused, sick days will not be paid to Executive
upon the termination of his employment with the Company, regardless of the
reason for such termination. Accrued, but unused, vacation time will be paid to
Executive upon the termination of his employment with the Company, regardless of
the reason for such termination.


5.9No Other Compensation. Except as expressly provided in Sections 1.4 through
1.8, Executive shall not be entitled to any other compensation or benefits.


2.Confidential Information. Executive recognizes and acknowledges that by reason
of Executive’s employment by and service to the Company before, during and, if
applicable, after the Employment Term, Executive will have access to certain
confidential and proprietary information relating to the Company’s business,
which may include, but is not limited to, trade secrets, trade “know-how,’’
product development techniques and plans, formulas, customer lists and
addresses, financing services, funding programs, cost and pricing information,
marketing and sales techniques, strategy and programs, computer





--------------------------------------------------------------------------------





programs and software and financial information (collectively referred to herein
as “Confidential Information”). Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Executive
covenants that he will not, unless expressly authorized in writing by the
Company, at any time during the course of Executive’s employment use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for and on behalf of the Company and in a manner consistent
with the Company’s policies regarding Confidential Information. Executive also
covenants that at any time after the termination of such employment he will not,
directly or indirectly, use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Executive or except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such information. All
Confidential Information (including, without limitation, in any computer or
other electronic format) which comes into Executive’s possession during the
course of Executive’s employment shall remain the property of the Company.
Unless expressly authorized in writing by the Company, Executive shall not
remove any Confidential Information from the Company’s premises, except in
connection with the performance of Executive’s duties for and on behalf of the
Company and in a manner consistent with the Company’s policies regarding
Confidential Information. Upon termination of Executive’s employment, Executive
agrees to immediately return to the Company all Confidential Information
(including, without limitation, in any computer or other electronic format) in
Executive’s possession and all other property of the Company and its affiliates
in Executive’s possession including, but not limited to, all Company-owned
computer equipment (hardware and software), telephones, facsimile machines,
tablet computers and other communication devices, credit cards, office keys,
security access cards, badges, identification cards and all copies (including
drafts) of any documentation or information (however stored) relating to the
business of the Company and its affiliates, its current or prospective
customers, clients, products or services. Executive acknowledges and agrees that
the Confidentiality Agreement and Inventions Assignment Agreement that he
executed on [INSERT DATE] (the “Confidentiality Agreement”) shall remain in full
force and effect and is incorporated herein by reference. A copy of the
Confidentiality Agreement is attached hereto as Exhibit A.


3.Non-Competition; Non-Solicitation.


5.1Non-Compete. Executive hereby covenants and agrees that during the Employment
Term and for a period of one year thereafter (the “Restricted Period”),
Executive will not, without the prior written consent of the Company, directly
or indirectly, on his own behalf or in the service or on behalf of others,
whether or not for compensation, engage in any business activity, or have any
interest in any person, firm, corporation or business, through a subsidiary or
parent entity or other entity (whether as a shareholder, agent, joint venturer,
security holder, trustee, partner, executive, creditor lending credit or money
for the purpose of establishing or operating any such business, partner or
otherwise) with any Competing Business in the Covered Area. For the purpose of
this Section 3.1, (i) “Competing Business” means any biotechnology or
pharmaceutical company, any contract manufacturer, any research laboratory or
other company or entity (whether or not organized for profit) that has, or is
seeking to develop, one or more products or therapies that is related to
plecanatide and (ii) “Covered Area” means all geographical areas of the United
States and other foreign jurisdictions where Company then has offices and/or
sells its products directly or indirectly through distributors and/or other
sales agents. Notwithstanding the foregoing, Executive may own shares of
companies whose securities are publicly traded, so long as ownership of such
securities does not constitute more than one percent (1%) of the outstanding
securities of any such company.







--------------------------------------------------------------------------------





5.2Non-Solicitation. Executive further agrees that during the Restricted Period,
Executive will not (i) solicit or induce, or attempt to solicit or induce, any
person or entity that is a current or prospective customer or supplier of the
Company and/or its affiliates to divert all or any part of such person or
entity’s business from the Company or any of its affiliates to any other person,
entity or competitor, (ii) induce or attempt to induce, directly or indirectly.
any person to leave his or her employment or service with the Company and/or its
affiliates, (iii) hire any employee or independent contractor of the Company
and/or its affiliates, or (iv) assist any other person or entity in any way to
do, or attempt to do, anything prohibited by Section 3.2 (i), (ii) or (iii).


5.3Tolling; Remedies. In the event of any violation of the provisions of
Sections 2,  3.1 or 3.2, Executive acknowledges and agrees that the
post-termination restrictions contained in Sections 2, 3.1 or 3.2 shall be
extended by a period of time equal to the period of such violation, it being the
intention of the parties hereto that the running of the applicable
post-termination restriction period shall be tolled during any period of such
violation. Executive acknowledges and agrees that his obligations provided
herein are necessary and reasonable in order to protect the Company and its
affiliates and their respective business and Executive expressly agrees that
monetary damages would be inadequate to compensate the Company and/or its
affiliates for any breach by Executive of his covenants and agreements set forth
herein. Accordingly, Executive agrees and acknowledges that any such violation
or threatened violation of Sections 2, 3.1, 3.2 and/or the Confidentiality
Agreement will cause irreparable injury to the Company and that, in addition to
any other remedies that may be available, in law, in equity or otherwise, the
Company and its affiliates shall be entitled to obtain injunctive relief against
the threatened breach of Sections 2, 3.1, 3.2 and/or the Confidentiality
Agreement or the continuation of any such breach by Executive without the
necessity of proving actual damages. If Executive breaches Sections 2, 3.1, 3.2
and/or the Confidentiality Agreement, the Company shall be entitled to cease
making any severance payments being made pursuant to this Agreement.


4.Termination:


5.1Termination Without Cause or for Good Reason.


(a)If this Agreement (1) expires as a result of the Company’s provision of
written notice to Executive of its election not to renew the Employment Term in
accordance with Section 1.2 hereof or (2) is terminated (x) by the Company other
than (i) for Cause (as defined in Section 4.4 hereof) or (ii) as a result of
Executive’s death or Permanent Disability (as defined in Section 4.2 hereof), or
(y) by Executive for Good Reason (as defined in Section 4.1(b) hereof) (each of
(1), (2)(x) or (2)(y), a “Qualifying Termination”), Executive shall receive any
unpaid portion of Executive’s then-effective Base Salary through the date upon
which this Agreement was terminated (the “Compensation Payment”), which amount
shall be paid to Executive on the next regularly scheduled payroll date
following the effective date of the Qualifying Termination. Further, provided
Executive timely executes a general release of all claims against the Company in
a form acceptable to the Company (a “Release’’) and the Release becomes
effective within 60 days following the date of Executive’s termination, then
Executive shall receive or commence receiving:


(i)a severance payment (the “Severance Payment”) in a total amount equal to
twelve (12) months of Executive’s Base Salary (and disregarding any reduction to
Executive’s Base Salary that may give rise to a termination by Executive for
Good Reason), which shall be paid to Executive in the same manner as Employee
had been receiving his salary (that is, by direct deposit or check, as
applicable) in substantially equal installments over the twelve (12) month
period following the effective date of the Qualifying Termination; provided,
however, that if the 60 day period for the Release to become effective begins in
one calendar year and ends in a second calendar year, the first installment of
the Severance Payment





--------------------------------------------------------------------------------





shall not be paid until the second calendar year and shall include all amounts
that would have been paid prior to such date if such delay had not applied.


(ii)immediate vesting of all unvested stock options and the extension of the
exercise period of such options to the earlier of (i) the expiration of the
original term of the such options, and (ii) 10 years following the date of
termination; and


(iii)payment of the full cost of comprehensive medical insurance for Executive
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) until the
earliest of: (i) twelve (12) months after the date of Executive’s termination of
employment; (ii) the date Executive is no longer eligible for benefits under
COBRA; or (iii) the date Executive obtains other employment that offers
substantially comparable medical insurance coverage. Notwithstanding the
foregoing, in the event that the Company’s payment of the COBRA premium
contributions as described under this Section 4.1(a)(iii), would subject the
Company to any tax or penalty under the Patient Protection and Affordable Care
Act, Section 105(h) of the Internal Revenue Code of 1986, as amended (the
“Code”) or applicable regulations or guidance issued thereunder, Executive and
the Company agree to work together in good faith to restructure such benefit.


(b)For purposes of this Agreement, “Good Reason” shall mean any of the following
(without Executive’s express prior written consent):


(i)Any material reduction by Company of Executive’s duties or responsibilities
(except in connection with the termination of Executive’s employment for Cause,
as a result of Permanent Disability, or as a result of Executive’s death);


(ii)Any failure of the Company to reimburse Executive for material expenses
described in Section 1.8 of this Agreement; or


(iii)Executive being required to directly report to anyone other than the Board;
provided, however. that no event described in clause (i), (ii), or (iii) shall
constitute Good Reason unless (A) Executive has given the Company written notice
of the termination. setting forth the conduct of the Company that is alleged to
constitute Good Reason, within thirty (30) days of the first date on which
Executive has knowledge of such conduct, and (B) Executive has provided the
Company at least thirty (30) days following the date on which such notice is
provided to cure such conduct and the Company has failed to do so. Failing such
cure, a termination of employment by Executive for Good Reason shall be
effective on the day following the expiration of such cure period.


5.2Permanent Disability. If Executive becomes totally and permanently disabled
(as defined in the Company’s disability benefit plan applicable to senior
executive officers as in effect on the date thereof and determined by an
independent competent medical authority selected by the Company and approved by
Executive, such approval not to be unreasonably withheld) (“Permanent
Disability”), then the Company or Executive may terminate this Agreement on
written notice thereof, and Executive shall receive or commence receiving, as
soon as practicable:


(i)amounts payable pursuant to the terms of the disability insurance policy or
similar arrangement which Company maintains for Executive, if any, during the
term hereof:


(ii)the Compensation Payment which shall be paid to Executive as a cash lump sum
within 30 days of such termination; and







--------------------------------------------------------------------------------





(iii)immediate vesting of all unvested stock options.


5.3Death. In the event of Executive’s death during the term of his employment
hereunder, Executive’s estate or designated beneficiaries shall receive or
commence receiving, as soon as practicable in accordance with the terms of this
Agreement:


(i)any death benefits provided under Executive benefit programs. plans and
practices in which Executive has an interest, in accordance with their
respective terms;


(ii)the Compensation Payment which shall be paid to Executive’s estate as a cash
lump sum within 30 days of such termination; and


(iii)such other payments under applicable plans or programs to which Executive’s
estate or designated beneficiaries are entitled pursuant to the terms of such
plans or programs.


5.4Voluntary Termination by Executive: Discharge for Cause.


(i)The Company shall have the right to terminate this Agreement for Cause (as
hereinafter defined). In the event that Executive’s employment is terminated by
the Company for Cause or by Executive other than (x) for Good Reason, (y) as a
result of Executive’s Permanent Disability or death, prior to the date of
termination of Executive’s employment or (z) in connection with the Company’s
provision of written notice of its intent not to renew the Employment Term under
Section 1.2, Executive shall be entitled only to receive, as a cash lump sum
within 30 days of such termination, the Compensation Payment.


(ii)As used herein, the term “Cause” shall mean (A) a material breach or
material default (including, without limitation, any material dereliction of
duty) by Executive of this Agreement or any agreement between Executive and the
Company, except for any such breach or default which is caused by Executive’s
Permanent Disability, or a repeated failure by Executive to follow the direction
of the Board; (B) Executive’s gross negligence, willful misfeasance or breach of
fiduciary duty to the Company or its affiliates; (C) the commission by Executive
of an act or omission involving fraud, embezzlement, misappropriation or
dishonesty in connection with Executive’s duties to the Company or its
affiliates or that is otherwise likely to be materially injurious to the
business or reputation of the Company or its affiliates; or (D) Executive’s
conviction of, indictment for, or pleading guilty or nolo contendere to, any (x)
felony or (y) other crime involving fraud or moral turpitude. For purposes of
this subsection, no act or failure to act on Executive’s part shall be
considered “willful” unless done, or omitted to be done, by Executive not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Company. Any determination of whether Cause exists shall be
made by the Board in its sole and absolute discretion. With respect to clause
(A), Executive will be given notice and a 30·day period in which to cure such
breach, only to the extent such breach can be reasonably expected to be able to
be cured within such period.


5.5Section 280G Cutback. If it is determined that the aggregate of all Payments
(as defined below) that would be subject to the Excise Tax (as defined below),
reduced by all Federal, state and local taxes applicable thereto. including the
Excise Tax, is less than the amount Executive would receive, after all such
applicable taxes, if Executive received Payments equal to an amount which is
$1.00 less than three times Executive’s “base amount”, as defined in and
determined under Section 280G of the Code, then, in order to maximize
Executive’s net after-tax return on the Payments, such Payments shall be
automatically reduced or eliminated to the extent necessary so that the
aggregate Payments received by Executive will not be subject to the Excise Tax.
If a reduction in the Payments is necessary, reduction shall occur in the
following





--------------------------------------------------------------------------------





order: (A) by first reducing or eliminating the portion of the Payments which
are not payable in cash and are not attributable to equity awards (other than
that portion of the Payments subject to clause (C) hereof), (B) then by reducing
or eliminating cash payments (other than that port ion of the Payments subject
to clause (C) hereof), (C) then by reducing or eliminating the portion of the
Payments which are not payable in cash and are attributable to equity awards,
and (D) then by reducing or eliminating the portion of the Payments (whether
payable in cash or not payable in cash) to which Treasury Regulation § 1.2800-1
Q/A 24(c) (or successor thereto) applies, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time.
For purposes of this Section 4.5, “Payment’’ shall mean any payment or
distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise pursuant to or by reason of any other agreement, policy, plan
program or arrangement of the Company, including without limitation any
restricted stock, stock option or similar right, or the lapse or termination of
any restriction on or the vesting or exercisability of any of the foregoing. For
purposes of this Section 4.5, the “Excise Tax” shall mean the excise tax imposed
by Section 4999 of the Code (or any successor provision thereto), and any
similar tax imposed by state or local law, and any interest or penalties with
respect to such excise tax. The determination of whether the Payments shall be
reduced as provided in this Section 4.5 hereof and the amount of such reduction
shall be made at the Company’s expense by an accounting firm selected by the
Company and such determination, absent manifest error, shall be binding, final
and conclusive upon the Company and Executive.


5.6Change of Control. In the event that (i) a Qualifying Termination occurs
within one year after the date of a Change of Control (as defined below); (ii)
Executive complies with all of his obligations under all agreements with the
Company; and (iii) executes the Release and allows it to become effective
pursuant to the timing requirements of Section 4.1, then in addition to the
payments and benefits specified in Section 4.1, Executive shall receive, within
30 days following the effective date of the Release, a payment equal to the
Maximum Bonus for the calendar year in which the termination occurs, prorated to
reflect the portion of the year during which Executive was employed. To the
extent Executive is eligible to receive severance pursuant to the Company’s
change of control severance policy upon a termination without Cause, such
severance shall be reduced by any payments Executive receives pursuant to
Sections 4.1(a) and 4.6 of this Agreement. For purposes of this Agreement, a
“Change of Control” shall be deemed to have occurred if (i) there shall be
consummated (A) any consolidation or merger of the Company in which the Company
is not the continuing or surviving corporation or pursuant to which shares of
the Company’s Common Stock would be converted into cash, securities or other
property, other than a merger of the Company in which the holders of the
Company’s Common Stock immediately prior to the merger have substantially the
same proportionate ownership of common stock of the surviving corporation
immediately after the merger, or (B) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all the assets of the Company, or (ii) the stockholders of the Company shall
approve any plan or proposal for the liquidation or dissolution of the Company,
or (iii) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than the Company or
any executive benefit plan sponsored by the Company, or such person on the
Effective Date hereof is a 20% or more beneficial owner, shall become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities ordinarily (and apart from rights
accruing in special circumstances) having the right to vote in the election of
directors, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, or (iv) at any time during a period
of two consecutive years, individuals who at the beginning of such period,
constituted the Board of Directors of the Company shall cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election by the Company’s stockholders of each new director during such
two-year period was approved by a vote of at least two-thirds of the directors
then still in office, who were directors at the beginning of such two-year
period.





--------------------------------------------------------------------------------





5.General Provisions.


5.1Modification; No Waiver. No modification, amendment or discharge of this
Agreement shall be valid unless the same is in writing and signed by all parties
hereto. Failure of any party at any time to enforce any provisions of this
Agreement or any rights or to exercise any elections shall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way affect the validity of this Agreement. The exercise by any party of any
of its rights or any of its elections under this Agreement shall not preclude or
prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.


5.2Notices. All notices and other communications required or permitted hereunder
or necessary or convenient in connection herewith shall be in writing and shall
be deemed to have been given when hand delivered or mailed by registered or
certified mail as follows (provided that notice of change of address shall be
deemed given only when received):


If to the Company, to:
Synergy Pharmaceuticals, Inc.

420 Lexington Avenue, Suite 1609
New York, NY 10170
If to Executive, to:
Troy M. Hamilton

620 Lee Road, Suite 200
Chesterbrook, PA 19087
Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.
5.3Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of law provisions thereof.


5.4Further Assurances. Each party to this Agreement shall execute all
instruments and documents and take all actions as may be reasonably required to
effectuate this Agreement. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, or be prevented, interfered with or hindered
by, the terms of any employment agreement or other agreement or policy to which
Executive is a party or otherwise bound, and further that Executive is not
subject to any limitation on his activities on behalf of the Company as a result
of agreements into which Executive has entered except for obligations of
confidentiality with former employers.


5.5Severability. Should any one or more of the provisions of this Agreement or
of any agreement entered into pursuant to this Agreement be determined to be
illegal or unenforceable, then such illegal or unenforceable provision shall be
modified by the proper court or arbitrator to the extent necessary and possible
to make such provision enforceable, and such modified provision and all other
provisions of this Agreement and of each other agreement entered into pursuant
to this Agreement shall be given effect separately from the provisions or
portion thereof determined to be illegal or unenforceable and shall not be
affected thereby.


5.6Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the heirs and representatives of Executive and the assigns and
successors of Company, but neither this





--------------------------------------------------------------------------------





Agreement nor any rights or obligations hereunder shall be a signable or
otherwise subject to hypothecation by Executive (except by will or by operation
of the laws of intestate succession or by Executive notifying the Company that
cash payment be made to an affiliated investment partnership in which Executive
is a control person) or by Company, except that Company may assign this
Agreement to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or businesses of Company, and the Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and agree to perform this Agreement to
the same extent that the Company would be required to perform it if no
succession had taken place.


5.7Entire Agreement. This Agreement supersedes all prior agreements and
understandings between the parties, oral or written, including, without
limitation, Executive’s Executive Employment Agreement, dated May 29, 2015 (the
“2015 Executive Employment Agreement”) and the Amendment to the Executive
Employment Agreement, dated January 18, 2016 (the “2015 Executive Employment
Agreement Amendment”). No modification, termination or attempted waiver shall be
valid unless in writing. signed by the party against whom such modification,
termination or waiver is sought to be enforced.


5.8Counterparts; Electronic Signature. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original, and all of which taken together shall constitute one and the same
instrument. This Agreement may be executed by electronic signature with original
signatures to follow.


5.9Cooperation. During and following the Employment Term, Executive shall give
Executive’s assistance and cooperation, upon reasonable advance notice (which
shall include due regard to the extent reasonably feasible for Executive’s
employment obligations), in any matter relating to Executive’s position with the
Company and its affiliates, or Executive’s knowledge as a result thereof as the
Company may reasonably request, including Executive’s attendance and truthful
testimony where deemed appropriate by the Company, with respect to any
investigation or the Company’s (or an affiliate’s) defense or prosecution of any
existing or future claims or litigations or other proceeding relating to matters
in which he was involved or had knowledge by virtue of Executive’s employment
with the Company. The Company will reimburse Executive for reasonable
out-of-pocket travel costs and expenses incurred by him (in accordance with
Company policy) as a result of providing such requested assistance, subject to
Executive’s itemization and substantiation of such expenses.


5.10Arbitration. If any contest or dispute arises between the parties with
respect to this Agreement or Executive’s employment or termination thereof,
other than injunctive and equitable relief with regard to Sections 2 or 3 hereof
or the Confidentiality Agreement, such contest or dispute shall be submitted to
binding arbitration for resolution in New York, New York in accordance with the
rules and procedures of the Employment Dispute Resolution Rules of the American
Arbitration Association (“AAA”) then in effect. The decision of the arbitrator
shall be final and binding on the parties and may be entered in any court of
applicable jurisdiction. The parties shall bear their own legal fees in any
arbitration and shall split the fees of the AAA and the arbitrator.


5.11Withholding. The Company shall be entitled to withhold from any amounts to
be paid or benefits provided to Executive hereunder any federal, state, local or
foreign withholding, FICA and FUTA contributions. or other taxes. charges or
deductions which it is from time to time required to withhold.
5.12Section 409A.







--------------------------------------------------------------------------------





(i)The parties agree that this Agreement shall be interpreted to comply with or
be exempt from Section 409A of the Code and the regulations and guidance
promulgated thereunder to the extent applicable (collectively “Section 409A”),
and all provisions of this Agreement shall be construed in a manner consistent
with the requirements for avoiding taxes or penalties under Code Section 409A.
In no event whatsoever will the Company be liable for any additional tax,
interest or penalties that may be imposed on Executive under Section 409A or any
damages for failing to comply with Section 409A.


(ii)A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless and until such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” If Executive is deemed on the date of termination to be a
‘‘specified employee” within the meaning of that term under Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered nonqualified deferred compensation under Section 409A payable
on account of a “separation from service,” such payment or benefit shall be made
or provided at the date which is the earlier of (i) the expiration of the six
(6)-month period measured from the date of such “separation from service” of
Executive, and (ii) the date of Executive’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 5.12(ii) (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed on the first business day following the expiration of the Delay
Period to Executive in a lump sum and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.


(iii)With regard to any provision here.in that provides for reimbursement of
costs and expenses or in-kind benefits. except as permitted by Section 409A, (x)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (y) the amount of expenses eligible
for reimbursement, or in-kind benefits, provided during any taxable year shall
not affect the expenses eligible for reimbursement. or in-kind benefits, to be
provided in any other taxable year, provided, that, this clause (y) shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Code Section 105(b) solely because such expenses are subject to a limit related
to the period the arrangement is in effect and (z) such payments shall be made
on or before the last day of Executive’s taxable year following the taxable year
in which the expense occurred.


(iv)For purposes of Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole and absolute discretion of the Company.
[signature page follows]

















--------------------------------------------------------------------------------





IN WITNESS WHEREOF. the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.
SYNERGY PHARMACEUTICALS, INC.
By:
/s/ Gary S. Jacob    

Gary S. Jacob
Executive Chairman
/s/ Troy M. Hamilton     
Troy M. Hamilton
Executive

























--------------------------------------------------------------------------------





Exhibit A
Confidentiality Agreement and Inventions Agreement









